FILED
                            NOT FOR PUBLICATION                             JUN 23 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DANIEL DE JESUS SALAMANCA,                       No. 10-71569

              Petitioner,                        Agency No. A095-791-992

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 15, 2011 **


Before: CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Daniel de Jesus Salamanca, a native and citizen of El Salvador, petitions pro

se for review of the decision of the Board of Immigration Appeals, affirming the

immigration judge’s denial of his application for withholding of removal, and the

pretermission of the asylum application for untimeliness.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Salamanca contends that he suffered past persecution, and fears future

persecution because his uncle killed petitioner’s father in a dispute over land, and

threatened to kill petitioner after the uncle was released from prison. The record

does not compel the conclusion that Salamanca was persecuted or feared

persecution on account of a protected ground. Salamanca’s asylum claim was

pretermitted as untimely, and his withholding claim fails because petitioner failed

to establish any nexus between the claimed persecution and a protected ground for

purposes of withholding of removal. See INS v. Elias-Zacarias, 502 U.S. 478,

482-83 (1992).

      We lack jurisdiction to consider Salamanca’s claim raised for the first time

on appeal, that his family constituted a social group, because petitioner failed to

administratively exhaust the claim. See Barron v. Ashcroft, 358 F.3d 674, 677 (9th

Cir. 2004).

      PETITION FOR REVIEW DENIED IN PART; DISMISSED IN PART.




                                           2                                    10-71569